DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art teaches alone or in combination the italicized and bolded features:Claim 1. A method comprising: at an electronic device with one or more processors, a non-transitory memory, and one or more displays: determining a first set of usage patterns associated with a first physical object that is identified within a physical environment; obtaining a first objective for an objective-effectuator (OE) instantiated in a computer- generated reality (CGR) environment, wherein the first objective is associated with a first representation of the first physical object within the physical environment; obtaining a first directive for the OE that limits actions for performance by the OE to achieve the first objective to the first set of usage patterns associated with the first physical object; generating a first set of actions, for performance by the OE, in order to achieve the first objective as limited by the first directive, wherein the first set of actions corresponds to a first subset of usage patterns from the first set of usage patterns associated with the first physical object; and presenting, via the one or more displays, the CGR environment including the OE performing the first set of actions on the first representation of the first physical object overlaid on the physical environment.

Claims 2-13 depend on allowable claim 1 and are therefore allowable for the same reasons.Claim 14. A device comprising: one or more displays; one or more processors; a non-transitory memory; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: determine a first set of usage patterns associated with a first physical object that is identified within a physical environment; obtain a first objective for an objective-effectuator (OE) instantiated in a computer-generated reality (CGR) environment, wherein the first objective is associated with a first representation of the first physical object within the physical environment; obtain a first directive for the OE that limits actions for performance by the OE to achieve the first objective to the first set of usage patterns associated with the first physical object; generate a first set of actions, for performance by the OE, in order to achieve the first objective as limited by the first directive, wherein the first set of actions corresponds to a first subset of usage patterns from the first set of usage patterns associated with the first physical object; and present, via the one or more displays, the CGR environment including the OE performing the first set of actions on the first representation of the first physical object overlaid on the physical environment.Claims 15-18 depend on allowable claim 14 and are therefore allowable for the same reasons as claim 14.Claim 19. A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with one or more displays, cause the device to: determine a first set of usage patterns associated with a first physical object that is identified within a physical environment; obtain a first objective for an objective-effectuator (OE) instantiated in a computer- generated reality (CGR) environment, wherein the first objective is associated with a first representation of the first physical object within the physical environment; obtain a first directive for the OE that limits actions for performance by the OE to achieve the first objective to the first set of usage patterns associated with the first physical object; generate a first set of actions, for performance by the OE, in order to achieve the first objective as limited by the first directive, wherein the first set of actions corresponds to a first subset of usage patterns from the first set of usage patterns associated with the first physical object; and present, via the one or more displays, the CGR environment including the OE performing the first set of actions on the first representation of the first physical object overlaid on the physical environment.Claims 20-23 depend on allowable claim 19 and are therefore allowable for the same reasons as claim 19. Relevant prior arts:
US 20170039731 A! Method and system of planar surface detection for image processing. The method disclosed is aimed to overcome planar surface searching task often based on an iterative process that is extremely computationally heavy, resulting in a very low frame rate so that such a process is impractical for many devices.

US 20160162742 A1 Within machine vision, object movement is often estimated by applying image evaluation techniques to visible light images, utilizing techniques such as perspective and parallax. However, the precision of such techniques may be limited due to visual distortions in the images, such as glare and shadows, instead, lidar data may be available je.g., for object avoidance in automated navigation), and may serve as a high-precision data source for such determinations. Respective lidar points of a lidar point cloud may be mapped to voxels of a three-dimensional voxel space, and voxel clusters may be identified as objects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/10/2022